IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,996-01


                            EX PARTE RYAN CARTER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. B-44,752-A IN THE 161TH DISTRICT COURT
                              FROM ECTOR COUNTY


       Per curiam.

                                             ORDER

       A jury convicted Applicant of capital murder and sentenced him to life in prison without the

possibility of parole. Applicant, through habeas counsel, filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       Applicant raises several claims that trial counsel provided ineffective assistance. The trial

court entered an order designating issues and an order for trial counsel to provide an affidavit. The

habeas record has no response from trial counsel or findings from the trial court.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court is the appropriate
                                                                                                       2

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall resolve

the disputed factual issues. In developing the record, the trial court may use any means set out in

Article 11.07, § 3(d).

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 19, 2021
Do not publish